Citation Nr: 0829936	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-18 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for anxiety, to include 
as due to in-service personal assault.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a sinus condition.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1990 to June 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran requested a hearing before a decision review 
officer (DRO) in connection with the current claims.  The 
hearing was scheduled and subsequently held in September 
2005.  The veteran testified before the DRO and the hearing 
transcript is of record.

The issues of entitlement to service connection for a back 
disability and a sinus condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran was sexually assaulted in service and she has an 
anxiety disorder that is linked by competent medical evidence 
to the in-service sexual assault. 
  



CONCLUSION OF LAW

The criteria for service connection for anxiety disorder, to 
include as due to in-service personal assault, are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran's claimed anxiety disorder is based on an in-
service personal assault.  Because personal assault is an 
extremely personal and sensitive issue, many incidents are 
not officially reported which creates a proof problem with 
respect to the occurrence of the claimed incident.  In such 
situations, it is not unusual for there to be an absence of 
service records documenting the events that the veteran has 
alleged.  Therefore, evidence from sources other than the 
veteran's service records may corroborate an account of the 
incident.  See Patton v. West, 12 Vet. App. 272, 277 (1999).

As provided for by 38 C.F.R. § 3.304(f), if a claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service treatment records (STRs) may 
corroborate the veteran's account of the alleged incident.  
Examples of such evidence include, but are not limited to, 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians, pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. 3.304(f) 
(2007).

Evidence of behavior changes following the claimed assault is 
one type of evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the incident includes, but is not limited to, a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, periods 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained social or economic 
behavior changes.  Id. 

VA will not deny a claim that is based on in-service personal 
assault without first advising the veteran that evidence from 
other sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the incident, or providing the veteran 
with the opportunity to furnish to VA this type of evidence 
or advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that the personal assault occurred.  Id.  

As recently stated by the United States Court of Appeals for 
Veterans Claims (Court) in Bradford v. Nicholson, 20 Vet. 
App. 200, 206 (2006), § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice.  The 
Court also stated that § 3.304(f)(3) requires VA to advise 
personal assault claimants that credible supporting evidence 
of a stressor may include (1) "evidence from sources other 
than the veterans service records" or (2) "evidence of 
behavior changes."  The Board must provide "a written 
statement of [its] findings and conclusions, and the reasons 
or bases for those findings and conclusions, on all material 
issues of fact and law presented on the record."  38 U.S.C. 
§ 7104.  The Board must also address all issues that are 
reasonably raised by the veteran.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Jones v. Principi, 3 Vet. App. 
396, 399 (1992).    

I.  Personal Assault 

Here, the veteran contends that her anxiety disorder is 
related to service.  In particular, the veteran claims that 
she was sexually assaulted in service in April 1992, and that 
this assault led to her anxiety disorder and depression.  The 
Board has reviewed all of the evidence of record.
 
Service treatment records (STRs) associated with the 
veteran's claims file reflect that she was afforded a 
clinical evaluation and physical examination in May 1989 
prior to entering service.  The clinical evaluation was 
essentially normal and no psychiatric abnormalities were 
noted at that time.

In December 1990, the veteran reported to sick call with 
concerns of white vaginal discharge.  The onset of the 
veteran's symptoms was a "few days" prior to her visit to 
sick call.  The impression was vaginitis.  The examiner 
ordered a chlamydia screening.  The screening was positive 
for chlamydia trachomitis.

The veteran sought additional care at sick call in June 1992.  
The veteran underwent a gynecological examination at that 
time and it was noted that the veteran had sparse condyloma 
on the left lateral wall of the vagina.  The examiner also 
indicated that the veteran had bacterial vaginosis, but 
stated that the examination was otherwise unremarkable.  The 
veteran was prescribed antibiotics and told to return for a 
follow-up examination.

The veteran returned to sick call in October 1992 with 
subjective complaints of pain following intercourse.  The 
veteran denied any new sexual contact and no sores or 
discharge were noted prior to the most recent sexual 
activity.  The impression was "fissures labia."   

In February 1993, the veteran was referred to sick call after 
reporting positive chlamydia contact.  The veteran was 
educated about the etiology of the disease, modes of 
transmission, and signs and symptoms related to re-infection.  
The veteran further indicated that she was exposed to 
chlamydia by her boyfriend.  The impression was chlamydia and 
gonorrhea.

The veteran requested voluntary separation from the Air Force 
in March 1995.  The veteran indicated that she married an 
Army officer in February 1995, and that as an enlisted 
person, "awkwardness" and "great personal hardship" 
resulted from this arrangement.  The veteran's request for 
voluntary separation was granted.  No separation examination 
is associated with the veteran's claims file.

The Board also notes that numerous performance evaluations 
during the period April 1990 to July 1994 are associated with 
the veteran's claims file.  A review of these records shows 
that the veteran's performance was consistently found to be 
exceptional and she was recommended for immediate promotion.

In her original claim for service connection in February 
2003, the veteran stated that she was sexually assaulted in 
April 1992 at Bolling Air Force Base (BAFB).  The veteran 
stated that she did not report the alleged assault to the 
police because she was ashamed that others would find out 
about the assault and talk about her.  The veteran, however, 
indicated that she confided in close friends during this 
difficult time.     

The first pertinent post-service record is dated March 2003.  
Associated with the veteran's claims file is a statement from 
B.K., a fellow service member.  B.K. stated that she knew the 
veteran since they were stationed at BAFB in 1990.  B.K and 
the veteran kept in touch over the intervening years.  B.K. 
indicated that the veteran contacted her in April 1992 and 
related the events surrounding the claimed assault.  

According to B.K., the veteran stated that she did not know 
the identity of her assailant, but that she had "seen him 
around the dorm."  B.K. recalled that she and the veteran 
spent approximately three hours on the telephone together 
following the assault, during which time B.K. encouraged the 
veteran to contact authorities to report the incident and 
then go to sick call.  B.K. also stated that the veteran was 
reluctant to act because she was scared and nervous that 
other people in the dorm would "gossip" about her.

Another statement dated March 2003 from D.N. is associated 
with the veteran's claims file.  D.N. was stationed with the 
veteran in Korea.  The veteran confided to D.N. that she had 
been sexually assaulted while stationed in Washington, D.C.  
D.N. stated that the veteran never reported the incident 
because she was ashamed.  The veteran allegedly began 
drinking alcohol to cope with her emotions.  D.N. also stated 
that the veteran's performance at work was suffering as a 
result of her emotional problems.  D.N. recounted an instance 
where she and a supervisor went to find the veteran after the 
veteran failed to report for work.  According to D.N., the 
veteran indicated that she was "breaking down."  The 
veteran purportedly refused help because she was scared.

The veteran's supervisor, J.C. also submitted a statement in 
support of the veteran's claim in March 2003.  J.C. indicated 
that he supervised the veteran in 1994 and that at that time 
she was a well-rounded individual, eager to take on 
additional responsibilities.  Over time, J.C. stated that the 
veteran's behavior began to change.  She began to have a 
problem with authority figures, getting "an attitude" and 
displaying a "total disregard for authority whether it was 
military or civilian."  J.C. also counseled the veteran 
after she decided to marry an Army officer.  According to 
J.C., the veteran received unwelcomed comments from military 
and civilian personnel about her marriage to the officer.

The veteran's step-mother also provided a statement to VA in 
March 2003 in support of the veteran's current claim.  The 
veteran's step-mother indicated that the veteran was sexually 
assaulted while in the Air Force and that this incident 
affected the veteran both personally and professionally.  The 
step-mother encouraged the veteran to get counseling, but 
according to the step-mother, the veteran refused, claiming 
that she was ashamed and scared.  The step-mother further 
noted that the veteran's condition deteriorated after she was 
stationed in Korea.  The veteran moved back to Korea in 1996 
after getting married, but the veteran had difficulty coping 
with "life changing events."  She began to have panic 
attacks, drink excessively, and smoke marijuana.  The step-
mother noted that the veteran and her husband divorced 
shortly thereafter.

In February 2004, the veteran was afforded a VA Compensation 
and Pension (C&P) Examination in connection with the current 
claim.  The examiner reviewed the veteran's claims file and 
electronic files.  The examiner noted that the veteran 
participated in marriage counseling and outpatient 
psychiatric counseling for a six month period from 1998-99 to 
cope with her divorce.  The veteran denied having any 
inpatient medical care within the past year.  

The veteran stated that she was most recently employed by a 
VA regional office, but that she was fired after four months 
when she "yelled" at a supervisor after he allegedly 
reprimanded her.  She also worked in a clerical role "for 
the USDA" for one month in 2003, but she quit this job 
because she "couldn't be around people."

Prior to the claimed in-service sexual assault, the veteran 
stated that she had a boyfriend of five years.  This 
relationship broke up, according to the veteran, as a result 
of the sexual assault.  Following the sexual assault, the 
veteran admitted to being physically violent with her 
boyfriend.  She had since been married two times.  

The veteran also reported a history of substance abuse.  
Notably, the veteran stated that she used to drink two to 
three bottles of wine per night to be able to sleep.  She 
also admitted to taking prescription narcotics without a 
prescription.  The veteran stated that she was sexually 
assaulted in April 1992 while in service.  The attack lasted 
approximately five minutes and included penetration.  The 
veteran reported contracting two sexually transmitted 
diseases (STDs) as a result of this incident.  

The examiner administered the Minnesota Multiphasic 
Personality Inventory (MMPI -II).  The results of this test 
were "grossly inconsistent with her presentation and verbal 
report of symptoms.  The veteran's responses were suggestive 
of an over-reporting of symptoms.  The impression was anxiety 
disorder, not otherwise specified; substance abuse; and 
depressive disorder, not otherwise specified.  The examiner 
also concluded:

It is as likely as not that the 
veteran's symptoms of anxiety and 
depression are, in part, related to her 
sexual assault while in the military.  
However, given her alcohol and 
prescription drug abuse it is impossible 
to say what degree [the veteran's] 
symptoms are related to her sexual 
assault.

Given the evidence of record, the Board finds that service 
connection is warranted in this case.  Service treatment 
records were negative for any psychiatric abnormality upon 
entrance into service.  Associated with the veteran's claims 
file are numerous statements from family members and fellow 
service members that detailed the events surrounding the 
veteran's claimed in-service assault.  The Board finds these 
statements, especially the statement from B.K., a fellow 
service member, to be credible.  These statements constitute 
highly probative evidence that the veteran was sexually 
assaulted in service in April 1992.  Moreover, the Board 
notes that the veteran was currently diagnosed in February 
2004 as having anxiety disorder and depressive disorder, not 
otherwise specified.  The VA examiner linked the veteran's 
psychiatric disabilities to her period of active service, and 
in particular to her in-service assault.  Accordingly, 
service connection for anxiety disorder, to include as due to 
in-service personal assault, is granted.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


ORDER

Service connection for anxiety disorder, to include as due to 
in-service personal assault, is granted, subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

II.  Sinus Condition

The veteran indicated in a statement dated February 2003 that 
she began to have sinus problems when she joined the Air 
Force and was required to go into "the gas chamber."  The 
veteran also stated that she had sinus problems as a result 
of being stationed in South Korea.  She states that she has 
experienced sinus complications since that time manifested by 
sinus headaches, earaches and pain.  

The veteran presented to sick call in March 1991 with 
concerns of a sore throat and runny nose.  The impression was 
upper respiratory infection.  Similarly, in August 1991, the 
veteran returned to sick call with "sinus problems."  The 
veteran indicted that her symptoms began two weeks prior to 
her visit to sick call.  The impression was allergies.  The 
veteran was also treated at sick call in November 1991 for 
"cold symptoms."  The impression was upper respiratory 
infection. 

In November 1992, the veteran sought care for facial pain and 
nasal congestion.  The impression was nasal congestion, "? 
early upper respiratory infection."  The veteran was also 
treated at sick call in November 1994 for symptoms of nausea, 
vomiting, and dysuria.

After service, the veteran sought private medical care in 
January 1998 after experiencing headaches, poor sleep, 
fatigue, and decreased appetite for a period of two weeks.  
The impression was headaches, sinusitis, laryngitis, and 
fatigue.  The examiner prescribed antibiotics.

VA's duty to assist includes providing a thorough and 
contemporaneous medical examination when warranted.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the 
noted sinus conditions in service, the post-service treatment 
record and the veteran's reports of continuity of symptoms 
since service, a VA examination should be scheduled.

III.  Back Disability

The veteran also contends that she has a back disability that 
is related to her period of active service.  In her original 
claim for service connection dated February 2003, the veteran 
stated that she was assigned to a Civil Engineering Squadron 
at Bolling Air Force Base from 1990-93.  Part of these duties 
required the veteran to carry Rapid Runway Repair (RRR) 
equipment, a flack vest, a gas mask, and approximately 20 
pounds of other equipment.  The veteran further stated that 
her back was injured because she slept on an uncomfortable 
mattress.  Additionally, the veteran allegedly injured her 
back while stationed in Korea when she slipped and fell on 
ice.

STRs showed that the veteran was afforded a clinical 
evaluation and physical examination in May 1989 prior to 
entering service.  The clinical evaluation was essentially 
normal, and no back disability was found at that time.

In June 1991, the veteran reported to sick call with upper 
back pain.  The veteran reported having back pain between the 
shoulders upon waking in the morning.  The veteran reported 
that the condition of her back improved as the day went 
along.  The impression was back pain secondary to sleeping on 
a short mattress.  The examiner prescribed pain medication 
and advised the veteran to sleep on the floor for a temporary 
period of time until new mattresses were installed in the 
dorm. 

The veteran sought care in-service care in November 1994 for 
nausea, vomiting, and back pain.  The onset of the veteran's 
back pain began one day prior to her visit to sick call.  The 
impression was low back pain.

The first pertinent post-service record is dated April 1996.  
The veteran was examined prior to accompanying her husband to 
his next military assignment in Korea.  The veteran described 
her health as "good," but provided a medical history in 
which she specifically admitted to having recurrent back 
pain.  However, the Board notes that the nature and cause of 
the veteran's back pain were not discussed in the examination 
report.

The veteran sought private care in March 1999 for constant, 
moderate low back pain.  The veteran stated that she had back 
pain since slipping and falling on a lava rock.  The veteran 
described her back pain as a "five" on a scale of one to 
ten.  The impression was exacerbation of chronic condition.  

The veteran sought additional private care at Salinas Urgent 
Care in November 2001 after she injured her back while 
gardening.  The impression was acute lumbosacral strain.  The 
examiner prescribed pain medication and advised the veteran 
to return for a follow-up appointment.  The veteran returned 
for a follow-up appointment later that same month.  The 
examiner described the veteran's past medical history as non-
contributory.  The impression was lumbar strain/sprain, focal 
spasm complicated by posture and weight.  The examiner 
prescribed pain medication and physical therapy treatment.  
The veteran presented to Salinas Urgent Care Sports Training 
and Rehabilitative Therapy in November 2001 for a physical 
therapy evaluation.  The impression was lumbar strain, 
possible L5 nerve compression, disc derangement on the right.  

In February 2003, the veteran consulted C. Banning, D.C., 
after reporting right-sided neck pain, shoulder girdle pain, 
and arm pain.  The impression was vertebral subluxation 
complex at C1, C5, T6, T8, T11, and L5.  Dr. Banning 
prescribed ice treatments and additional chiropractic 
treatments.  In light of this treatment note, the RO should 
obtain appropriate authorization from the veteran and request 
complete copies of her chiropractic treatment notes.

The veteran also indicated in a May 2006 statement that she 
received treatment for her back disability from Dr. D. Hall.  
The Board notes that none of these records are currently 
associated with the veteran's claims file and must be 
obtained. 

The Board also acknowledges that VA has a duty to assist 
veterans to obtain evidence needed to substantiate a claim. 
38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to 
assist includes providing a thorough and contemporaneous 
medical examination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The veteran has not been afforded a VA 
examination in this instance.  Thus, the RO should schedule 
the veteran for a VA examination to determine the nature and 
etiology of any and all back disabilities and their 
relationship to service, if any.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to her claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  The veteran indicated in a May 
2006 statement that she received VA care.  However, none of 
these records are associated with the claims file and should 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain all medical treatment records 
pertaining to the veteran.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

2.  The RO should contact the veteran and 
request that she furnish to VA (or 
authorize VA to obtain) complete copies of 
all private treatment records from Dr. D. 
Hall and Dr. C. Banning.  All efforts to 
obtain these records should be fully 
documented, and Drs. Hall and Banning 
should be requested to provide negative 
responses if no such records exist.  

3.  After the above development is 
completed, the veteran should be afforded 
a VA orthopedic examination in order to 
ascertain the nature of all back 
disabilities and proper diagnoses thereof.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran 
currently has a back disability.  If not, 
the examiner is asked to comment on the 
November 2001 and February 2003 treatment 
records.  

If the examiner determines that the 
veteran has a current back disability, the 
examiner is then asked to express an 
opinion as to whether the veteran's back 
disability is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the veteran's active military 
service.  

4.  The veteran should also be afforded a 
VA nose, sinus, larynx and pharynx 
examination in order to ascertain the 
proper diagnoses of any conditions found.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran 
currently has a chronic sinus / allergy 
disability.  If the examiner determines 
that the veteran has a current chronic 
sinus / allergy disability, the examiner 
is then asked to express an opinion as to 
whether the veteran's disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's active service.  

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


